



COURT OF APPEAL FOR ONTARIO

CITATION: New Haven Mortgage Corporation v. Delson, 2019 ONCA
    102

DATE: 20190213

DOCKET: C66371

Sharpe, Benotto and Brown JJ.A.

BETWEEN

New Haven Mortgage Corporation and Filomena
    Muraca

Plaintiffs (Respondents)

and

Malka Delson and Robert Delson

Defendants (Appellants)

J. David Sloan, for the appellants

Matthew Wise and Jordan Kamenetsky, for the respondents

Heard and released orally: February 8, 2019

On appeal from the judgment of Justice Mario D. Faieta of
    the Superior Court of Justice, dated December 18, 2018.

REASONS FOR DECISION

[1]

The appellants admit the mortgage debt, but contend the financial
    difficulties that prevent them from paying the mortgage debt are due to the
    improper actions of the lawyer who acted for them on the placement of the
    mortgage.

[2]

There is no evidence that the appellants dispute with their former
    lawyer has anything to do with the conduct of the respondent mortgagees in
    advancing the mortgage funds or seeking to enforce the mortgage. Moreover, the
    dispute with their former lawyer only relates to the use of about $40,000 from
    the mortgage proceeds to discharge certain writs registered against title.
    Prior to the advance of the mortgage funds, the appellants knew the writs were
    registered on title. As well, they offer no reasonable explanation as to how
    resolving that claim against their lawyer will enable them to pay the
    approximately $830,000 now due under the mortgage. Finally, the appellants have
    not made any payments under the mortgage since early 2018.

[3]

In those circumstances, we agree with the motion judges conclusion that
    there is no equitable basis to prevent the enforcement of the mortgage.

[4]

The appeal is dismissed.

[5]

The respondent does not request any costs, so there will be no order as
    to costs.

Robert
    J. Sharpe J.A.
M.L. Benotto J.A.
David Brown J.A.


